ACCEPTED
                                                                                         01-14-01016-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                     7/8/2015 1:58:23 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                        No. 01-14-01016-CR
                                In the
                         Court of Appeals               FILED IN
                               For the           1st COURT   OF APPEALS
                                                     HOUSTON, TEXAS
                      First District of Texas    7/8/2015 1:58:23 PM
                             At Houston          CHRISTOPHER A. PRINE
                                              Clerk
                           No. 1399329
                     In the 177th District Court
                      Of Harris County, Texas
                    
                   GERARDO TAPIA-LOPEZ
                              Appellant
                                  V.
                     THE STATE OF TEXAS
                               Appellee
                    
      STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                       
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for an

extension of time in which to file its appellate brief and in its motion, would show

the Court the following:

         1. The State charged the appellant with possessing methamphetamine

            with the intent to deliver in an amount of at least 400 grams, and the

            jury found the appellant guilty (CR – 7, 218; 4 RR 246). The jury

            assessed punishment at 23 years confinement in the Institutional

            Division of the Texas Department of Criminal Justice and a $1.00 fine

            (CR – 224-26; 5 RR 28-29). The trial court sentenced the appellant in

            accordance with the jury’s verdict (CR – 224-26; 5 RR 28-30). The
appellant filed a timely notice of appeal, and the trial court certified

that he had the right to appeal (CR – 228-30). The State’s brief was

due on July 8, 2015. This is the State’s first request for an extension.

The following facts are relied upon to show good cause for an

extension of time to allow the State to file its brief:

a. The record in this case is over 16 megabytes in length split over
   seven volumes and will take some time to process.

b. This brief was not assigned to the undersigned attorney until June
   8, 2015.

c. The undersigned attorney was involved in completing the
   following written appellate projects since the appellant filed his
   brief:

    (1)       Odel Roderick Allen v. The State of Texas
              No. 14-14-00708-CR
              Brief Filed May 11, 2015
                   Prepared Proposed Findings of Facts and
                     Conclusions of Law, filed June 15, 2015
    (2)       Jose Dominguez v. The State of Texas
              No. 14-14-00652-CR
              Brief filed June 18, 2015
    (3)       Jose Ramos v. The State of Texas
              No. 01-14-00910-CR
              Brief Filed June 25, 2015
    (4)       Jeremy Howard v. The State of Texas
              No. 01-14-00911-CR
              Brief Due July 1, 2015, ext. July 31, 2015
        (5)     The State of Texas v. Charles Trahan
                No. 14-15-00472-CR
                Brief Filed July 6, 2015
                    Assisted trial prosecutor in Motion for New Trial
                    Preparing for State’s appeal
                    Filed Notice of Appeal May 11, 2015
                    Assigned to the Fourteenth Court of Appeals on
                       May 20, 2015
                    Record filed June 22, 2015

        (6)     Rafael Avellaneda v. The State of Texas
                No. 14-14-00509-CR
                Brief Due July 17, 2015
        (7)     Alfonson Malone v. The State of Texas
                No. 01-14-00054-CR
                Abated June 30, 2015 to locate State’s Exhibit 1
                Set for a hearing in the trial court on July 17, 2015




Consequently, the undersigned attorney has been unable to
complete the State’s reply brief in this case in the time permitted
despite due diligence, and the requested extension of time is
necessary to permit the undersigned attorney to adequately
investigate, complete, and file the State’s appellate brief for this
cause. The State’s motion is not for purposes of delay, but so that
justice may be done.
WHEREFORE, the State prays that this Court will grant a thirty day extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case.

                                                    Respectfully submitted,

                                                    /s/ Katie Davis
                                                    KATIE DAVIS
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002-1923
                                                    (713) 755-5826
                                                    Davis_Katie@dao.hctx.net
                                                    TBC No. 24070242
                         CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

Bob Wicoff
Assistant Public Defender
Harris County, Texas
1201 Franklin, 13th Floor
Houston, TX 77002
(713) 368-0016
Bob.Wicoff@pdo.hctx.net



                                                 /s/ Katie Davis
                                                 KATIE DAVIS
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Davis_Katie@dao.hctx.net
                                                 TBC No. 24070242

Date: July 8, 2015